Citation Nr: 1422789	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-27 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a mood disorder, to include as secondary to service-connected headaches. 

2.  Entitlement to a disability rating in excess of 10 percent for headaches.  


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from May 2005 to August 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge in June 2012, and before a Decision Review Officer (DRO) at a hearing in June 2011.  Transcripts are included in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For his increased rating claim, the Board notes that the Veteran underwent a VA examination in February 2011.  At that time, he reported he can function when he has a headache, but that it interferes with his sleep.  During his June 2011 Board hearing, the Veteran testified that his headaches have become so bad that he must lie down in a dark room when he has them.  Thus, the evidence suggests a worsening since the last VA examination and the Veteran should be scheduled for an additional VA examination.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  It therefore is the judgment of the Board that the Veteran should be provided another VA examination to determine the current level of severity of his service-connected headaches.

The Veteran asserts he has a mood disorder to include as secondary to his service-connected headaches.  The Veteran underwent a VA examination in February 2011, and the examiner provided a negative nexus opinion as to whether the Veteran's mood disorder was caused by his service-connected headaches.  However, the examiner also noted that his mood disorder was as likely as not precipitated by his general discharge from the military.  A VA progress note dated in March 2011 indicates that the VA nurse found the Veteran has anxiety due to his financial problems and continuous headaches.  For this issue, the Board finds a new VA opinion is necessary to clarify whether the Veteran has an acquired psychiatric disorder caused by active service or his service-connected headaches.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to the February 2011 VA examiner, or if he is unavailable for any reason, to an examiner who is equally qualified to render an opinion with complete rationale, as to whether it is at least as likely as not (50 percent probability or higher) that any current acquired psychiatric disability is causally related to service or any incident of service to include service-connected headaches.  The lay evidence of record should be considered in making a determination.

The examiner should indicate in his report that the claims folder was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.

In providing the requested opinion, the examiner should be advised that the term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2.  The AOJ should arrange for the Veteran to undergo a VA examination at a VA medical facility to ascertain the current level of severity of his service-connected headaches.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the current severity of the disability.  All opinions must be supported by a complete rationale in a typewritten report.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



